FORM 6-KSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16of the Securities Exchange Act of 1934 For the month of August, 2017 UNILEVER PLC (Translation of registrant's name into English) UNILEVER HOUSE, BLACKFRIARS, LONDON, ENGLAND(Address of principal executive offices)Indicate by check mark whether the registrant files or will file annual reportsunder cover Form 20-F or Form 40-F.Form 20-FX Form 40-FIndicate by check mark if the registrant is submitting the Form 6-K in paperas permitted by Regulation S-T Rule 101(b)(1):Indicate by check mark if the registrant is submitting the Form 6-K in paperas permitted by Regulation S-T Rule 101(b)(7):Indicate by check mark whether the registrant by furnishing the informationcontained in this Form is also thereby furnishing the information to theCommission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes No .XIf "Yes" is marked, indicate below the file number assigned to the registrantin connection with Rule 12g3-2(b): 82- Exhibit 99 attached hereto is incorporated herein by reference.Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNILEVER PLC /S/ T E LOVELLByT E LOVELLSECRETARY Date: 1 September 2017 EXHIBIT INDEX EXHIBIT NUMBEREXHIBIT DESCRIPTION 99Notice to London Stock Exchange Exhibit 99 This Report on Form 6-K contains the following: Exhibit Stock Exchange announcement dated 1 August 2017 entitled ‘Director/PDMR shareholding’ Exhibit Stock Exchange announcement dated 1 August 2017 entitled ‘Director/PDMR shareholding’ Exhibit Stock Exchange announcement dated 1 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 2 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 3 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 4 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 7 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 8 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 9 August 2017 entitled ‘Director/PDMR shareholding’ Exhibit Stock Exchange announcement dated 9 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 10 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 11 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 14 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 15 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 16 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 17 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 18 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 21 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 22 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 23 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 24 August 2017 entitled ‘Director/PDMR shareholding’ Exhibit Stock Exchange announcement dated 24 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 25 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 29 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 30 August 2017 entitled ‘Transaction in Own Shares’ Exhibit Stock Exchange announcement dated 31 August 2017 entitled ‘Transaction in Own Shares’
